DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Stephen Perry on 7/12/2021.
The application has been amended as follows: 
Replace in claim 1 Line 12 “omni-channel communication with and/or through” with a – omni-channel communication through –
Claims 45-52 are cancelled.

Allowable Subject Matter
Claims 35-44 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent Claim 41 the prior art found does not specifically teach providing a repository of mini applications each executable on all of the plurality of end user .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Related Art
Related Art not relied upon Lee et al. (U.S. Pub 2012/0290914) for teaching designing cross-platform mobile applications that execute on multiple operating platforms. Mills et al. (U.S. Pub 2018/0107343) for teaching a pattern may be generated based at least in part on the plurality of rules. The pattern may be deployed to a distributed network of computing devices, and reused in the design of multiple other applications. The new user interfaces for those applications may be generated based at least in part on the pattern, where the additional 
Examiner Comments
The current application teaches a mini application that allows for custom layout design along with building, deploying and maintaining communication interfaces through the mini application wherein each communication interface can be built using the same mini application performing the functions above and arranging the layout according to the respective interface wherein data can be routed between the plurality of user terminals with the mini application built according to their interface requirements and between at least one server based on custom business logic. The prior art of record does not teach such functionality.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGIE BADAWI whose telephone number is (571)270-7590.  The examiner can normally be reached on Monday thru Wednesday 9:00am - 5:00pm EST with Thursdays and Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANGIE BADAWI/Primary Examiner, Art Unit 2179